DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed May 3, 2021.
Claims 5-6, 13-14, and 20 were previously canceled.
Claims 1 and 12 are currently amended.
Claims 2-4, 7-11, and 15-19 are in their original or a previous presentation.
Claims 1-4, 7-12, and 15-19 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, and 15-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which is recited as a method and system that performs the steps and/or functions of: receiving a medical report for a patient; extracting medical data of the patient from the medical report, wherein the medical data includes a parameter value; computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on an updated parameter value of the extracted medical data; comparing the risk score to a previous risk score of the patient; determining when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold indicating an inconsistency between the risk score and the previous risk score; transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value; and displaying an alert indicating the change in risk score based on the updated parameter value.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are mathematical equations, formulae, and calculations, and “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
identifying an alert condition based on a user risk score, which is performed by the system taking a set of extracted patient data, computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on that extracted patient data, comparing the risk score to a previous risk score of the patient, and determining an alert condition based on a determination that the change between the current risk score and the previous risk score is greater than a predetermined threshold. This is taking patient data and performing a mathematical concept to calculate a risk score. Then that risk score undergoes an evaluation where it is compared to a previous risk score. Based on the results of that evaluation, a judgment is made as to whether an alert condition exists based on another evaluation where the results of that evaluation are compared against a predetermined threshold value. If that evaluation determines that the difference does not exceed the threshold, then there is a judgment that the scores are consistent and an alert condition does not exist. If that evaluation determines that the difference does exceed the threshold, then there is a judgment that the scores are not consistent and an alert condition exists. This is performing a mathematical concept and a series of evaluations to determine an alert condition. Overall, this is a series of mental processes, where the mathematical concepts are used to determine an input into the mental processes.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a medical report for a patient and extracting medical data of the patient from the medical report are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the received data is a medical report and the extracted data be medical data for a patient that includes a parameter value are examples of identifying by type and source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
The steps of transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value and displaying the alert indicating the change in risk score based on the updated parameter value are examples of necessary data outputting because it is merely providing the user with results of the mental processes (i.e., that an alert condition exists). Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step reciting that the risk score be predictive of risk of a certain adverse clinical event is used to generally link the performance of the abstract idea to the field of risk monitoring because it is merely defining the type of event that is to be monitored for without providing further specifics regarding the field of use. 

Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as stating that the processor is configured to perform certain steps and the display displays the results serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea 
The steps recited as being either part of the abstract idea or insignificant extra-solution activity, such as: receiving a medical report, extracting medical data; computing a risk score; comparing the risk score to a previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold; transmitting an alert to a pertinent party, and displaying an alert, are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., computer system, processor, and display) are all generically recited components (see specification, par. [0012]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited processor, receiving a report, extracting medical data, computing a risk score, performing comparisons to previous risk scores and a predetermined threshold, and providing results by sending information over a network and displaying the information using a generic display when the comparisons indicate a change 

Dependent Claim Analysis
Claims 2-4 and 7-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4 and 8-11 recite the same abstract idea of mental processes of claim 1.
Claims 2-4 and 8-11 all recite additional limitations that amount to: insignificant extra-solution activity, implementing the abstract idea or insignificant extra-solution activity using a computer, generally linking the implementation to a particular technological field, or an insignificant extra-solution activity related to the performance of a second abstract idea.
Claims 2-4 and 8-10 all recite additional limitations that serve to select by type or source the data to be manipulated by defining the type of data to be extracted or the types of medical reports to be analyzed. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity.
Claim 7 recites additional limitations that recite utilizing natural language matching techniques to extract the medical data. The natural language techniques are generically recited in the specification (at par. [0018]), so the limitation merely serves as instructions to implement the extraction using a computer (MPEP 2106.05(f)), and generally linking the implementation to a computer with natural language matching capabilities (MPEP 2106.05(h)).
Claim 11 recites additional limitations describing identifying a conflict in the data and providing an alert on the display. This is an extra-solution activity because it is only tangentially related to the solution claimed in the independent claims (i.e., identifying a risk based on a change in the risk scores). Additionally, this extra-solution activity is another instance of a 
Claims 15-19 are ultimately dependent from Claim(s) 12 and includes all the limitations of Claim(s) 12. Therefore, claim(s) 15-19 recite the same abstract idea of mental processes of claim 12.
Claims 15-19 recite limitations that are the same or substantially similar to the limitations of claims 7, 2-4, and 9-11 (where 15 corresponds to 7, 16 corresponds to at least one of 2-4, and 17-19 correspond to 9-11, respectively). Claims 15-19 are rejected for the same reasons as claims 7, 2-4, and 9-11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US PG Pub. 2017/0286622) in view of Fogel (US PG Pub. 2017/017/0177822), in further view of Gardner (US PG Pub. 2015/0286792).

Claim 1
	Regarding claim 1, Cox teaches 
A system for alerting a user of a new risk score, comprising:
Par. [0232], “In addition to the mechanisms described above for establishing a personalized patient care plan, monitoring the personalized patient care plan, and modifying the personalized patient care plan based on monitoring of the adherence of the patient to the personalized patient care plan, the illustrative embodiments further provide mechanisms for evaluating patient risks for adverse events and conditions and performing mitigating actions to minimize or manage these patient risks.”
Par. [0029], “A "mechanism," as the term is used herein, may be an implementation of the functions or aspects of the illustrative embodiments in the form of an apparatus, a procedure, or a computer program product. In the case of a procedure, the procedure is implemented by one or more devices, apparatus, computers, data processing systems, or the like.”
A processor configured to
Par. [0004], “In one illustrative embodiment, a method is provided, in a data processing system comprising a processor and a memory, for stratifying risk of a patient population.”
Receive a medical report for a patient
Par. [0253], “Returning to FIG. 16, the operation of the risk assessment system 1600 may be initiated in response to a user request to perform risk assessment, a patient receiving a new diagnosis or reporting a new medical malady, symptoms, or the like, which are recorded in the patient registry 1434, such as a result of a medical care provider entering the information, a lab result being returned, or the like.”
Extract medical data of the patient from the medical report, wherein the medical data includes a parameter value
Par. [0247], “The patient information analysis engine 1620 provides the logic for evaluating patient information stored in the patient registry 1434 in order to extract features from the patient information used to perform the various operations of the risk assessment system 1600. These features may comprise instances of medical conditions/events present in the patient information as well as instances of patient information indicating risk factors and their values. In some illustrative embodiments, the extraction of such features is performed based on medical codes present in the patient information that are indicative of different types of patient information including diagnoses, symptoms, medical conditions, events, and the like.”
Par. [0234], “Each risk evaluation rule may specify a set of criteria to evaluate and one or more ways in which to generate a score for these criteria and the risk of the corresponding condition/event as a whole. For example, a set of medical criteria, lab test results, symptom information, patient vital statistics, and any other medical, diagnosis, or treatment information (hereafter referred to as "risk factors"), may be evaluated for a risk of foot damage for a type 2 diabetes patient, with score calculating functions, associated with or 
Par. [0235] provides specific examples of how the risk evaluation rules can be generated and applied to parameter values for the patient’s blood pressure readings.
The description of risk evaluation rules as being able to use a variety of patient data including lab test results and patient vital statistics (par. [0234]), with specific reference to a patient’s blood pressure (par. [0235]) shows that the system is capable of analyzing parameter values in the patient data to identify “patient information indicating risk factors and their values.”
 Compute a risk score that is predictive of a risk of a certain adverse clinical event based at least in part on an updated parameter value of the extracted medical data
Par. [0234], “The risk evaluation rules comprise criteria and corresponding score values that combine to evaluate various risk factors and generate a risk score indicative of a particular medical condition or event occurring… Each risk evaluation rule may specify a set of criteria to evaluate and one or more ways in which to generate a score for these criteria and the risk of the corresponding condition/event as a whole. For example, a set of medical criteria, lab test results, symptom information, patient vital statistics, and any other medical, diagnosis, or treatment information (hereafter referred to as "risk factors"), may be evaluated for a risk of foot damage for a type 2 diabetes patient, with score calculating functions, associated with or referencing each of the criteria, established as part of the risk evaluation rule 
Par. [0235], “Based on the patients particular blood pressure reading at their latest doctor visit as recorded in the patient information, the patients risk factor may be categorized into one of these severity categories which may be correlated with a numerical score for that particular risk factor.”
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
This shows that the system generates a new risk score based on the most recent patient information so that it can be compared to the risk score calculated using the data available at the previous time.
Compare the risk score to a previous risk score of the patient and determine a change between the risk score and the previous risk score
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the 
Determine when a change between the risk score and the previous risk score indicates a consistency between the risk score and the previous risk score
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is not changing would indicate that the patient’s risk is consistent (i.e., not changing or stable).
Determine when a change between the risk score and the previous risk score indicates an inconsistency between the risk score and the previous risk score 
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is changing would indicate that the patient’s 
A display that displays an alert based on the change in the risk score
Par. [0103], “For example, the output device 108 may be any conventional display screen or set of speakers.”
Par. [0242], “This may also provide an indication as to the level of intervention that may need to be performed to adjust the actions of the patient, the medical care providers, and assessor.”
Par. [0244], “If it is determined through the risk assessment that a mitigation action should be recommended or performed with regard to a particular patient, appropriate notifications, actions, and modifications of personalized care plans and/or assessor care plans, may be performed to initiate performance of the mitigation action. The particular notifications, actions, and modifications performed may be dependent upon the type of mitigation action that the risk assessment indicates should be performed.”
However, Cox does not explicitly teach
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score
Determine when a change between the risk score and the previous risk score exceeds a predetermined threshold
Transmitting an alert to a pertinent party indicating a change in risk score based on the parameter value
A display that displays the alert indicating the change in risk score based on the updated parameter value
Displaying an alert when the change exceeds the predetermined threshold indicating an inconsistency between the risk score and the previous risk score
Fogel teaches
Transmitting an alert to a pertinent party indicating a change in risk score based on the parameter value and displaying the alert indicating the change in risk score based on the updated parameter value
Par. [0090], “In some example embodiments, the widget 305A may be elaborated and/or generated as desired by a user, and output in real time to the patient's electronic medical record. If the user is a patient and the profile is presented as an active web page rather than a printed report, the widget 305A could be used to, among other things, prompt the patient's notification of the physician that a symptom was worse or was not adequately controlled.”
Par. [0218], “In some example embodiments, the personal prognostic profile may be embedded within electronic medical record/electronic health record so that it can be accessed at any time by a user of the record. Access to the electronic record might be via a mobile device. In some embodiments the mortality risk estimates (e.g., outcome probability estimates) are be updated automatically if new data on the index patient is entered into the patient's record that changes a value of one of the prognostic variables used in the predictive models underlying the selection of the matched population and calculation of the personalized prognostic graph. In these embodiments a message might be pushed to the patient's physician that the estimated prognosis has changed.”
It would have been obvious to one having ordinary skill before the effective filing date of this application to add to the system of Cox the ability to transmit an alert to a pertinent party indicating a change in the risk score based on the parameter value and displaying the change of see Fogel, par. [0002]-[0005], [0218]).
Gardner teaches
Determine when a change between the risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determine when a change between the risk score and the previous risk score exceeds a predetermined threshold and displaying an alert when the change exceeds the predetermined threshold indicating an inconsistency between the risk score and the previous risk score
Par. [0026], “As existing claims are processed and/or new claims are filed, healthcare providers and other users of the embodiments of the present disclosure can be automatically alerted in response to changes in an individual's health risk score or the components thereof. In one exemplary embodiment, updated claims data is retrieved and used to re-determine the health risk scores for individuals having updated claims data. In response to the health risk score for an individual changing (increasing or decreasing) by a predetermined amount and/or exceeding a predetermined threshold. The alert can be provided in any desired manner, such as in an electronic communication (e.g., an email, voicemail, SMS text, etc.) or via a user interface (e.g., display screen) in communication with a computer system implementing methods of the present disclosure. The alert can contain any desired information, such as an individual's health risk score and/or any claims data used in determining the score.”
If the patient’s change in risk score being less than a threshold amount would indicate that the patient’s risk is consistent (i.e., not changing or stable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox and Fogel the ability to determine when a change in risk scores is within a predetermined threshold amount, and when a change in risk scores exceeds a predetermined threshold, and display an alert based on the change exceeding the threshold, as taught by Gardner, because it allows the system to notify individuals involved in the patient’s care that the patient’s risk has been increasing over time so that those individuals would be able to provide targeted assistance  to those patient to address their risk (see Gardner, par. [0029]).

Claim 2
	Regarding claim 2, the combination of Cox, Fogel, and Gardner teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from free text
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”

Claim 3
	Regarding claim 3, the combination of Cox, Fogel and Gardner teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a controlled list
The following limitation would be obvious in view of Cox
The extracted medical data including a parameter value extracted from a controlled list
Par. [0164], “FIG. 9A illustrates an example GUI for defining various medical codes that are recognizable by the mechanisms of the illustrative embodiments and used in the various rules of the illustrative embodiments. In FIG. 9A, medical codes indicating a diagnosis of diabetes are entered into a list of codes. In this example GUI, these codes are used by rules to identify diabetic patients when a matching code is found within the patient's medical record. Matching codes are then subjected to further selection criteria described within the rules engine, as shown in FIG. 9C described hereafter.”
This example, where the system uses rules to identify diabetic patients by matching medical codes extracted from a patient’s medical record to a predefined list of medical codes in the rules, is the same example provided in par. [0019] of the specification.

Claim 4
	Regarding claim 4, the combination of Cox, Fogel and Gardner teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a structured document
Par. [0254], “The patient information analysis engine 1620 may be configured to identify particular types of entries, key words, key phrases, medical codes, information in particular predefined fields of structured information, or the like, to thereby identify pre-existing medical conditions or diagnoses for further evaluation.”
Par. [0255], “In addition, the patient information analysis engine 1620 is configured to extract risk factor information from patient information in the patient registry 1434. Again, this may be based on any of key words, key phrases, medical codes, particular types of entries, predefined fields, and the like. Values associated with these risk factors may also be extracted for use in evaluating the risk factors.”

Claim 7
	Regarding claim 7, the combination of Cox, Fogel and Gardner teaches all the limitations of claim 1. Cox further teaches
Utilizing natural language matching techniques to extract the medical data
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”

Claim 12

A method for alerting a user of a new risk score
Par. [0001], “The present application relates generally to an improved data processing apparatus and method and more specifically to mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 15 
	Claim 15 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 7. Please refer to the rejections of claims 12 and 7.

Claim 16
	Claim 16 is a method claim dependent from claim 12 that recites additional limitations that amount to being the same or substantially similar to the methods of at least one of claims 2-4. Please refer to the rejections of claim 12 and at least one of claims 2-4.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel and Gardner, in further view of Fischer (US PG Pub. 2014/0142456).

Claim 8

The risk score being one of a percent value or an absolute value
Par. [0237], “The final risk score generated by the application of the risk evaluation rules and the aggregation of their risk scores, or the aggregation of the risk scores of the risk factors from the risk evaluation rules, provides a numerical representation of the risk that the corresponding medical condition/event is likely/unlikely to be encountered by the patient in the future, if not already. The numerical score is preferably associated with a pre-defined range of risk values and thus, can be determined to be relatively high, medium, or low risk based on the location of final risk score along the continuum of the range of risk values.”
Par. [0239], “For example, assume that a patient, Sally Jones is assessed and a risk score of 1.69 is calculated for a likelihood that Sally Jones will require hospitalization for her type 2 diabetes. The value 1.69 is assumed to be a high risk value based on the particular risk value range, but it is unclear from the quantified value itself how this corresponds to actionable items or work flows that should be performed to mitigate this high risk of Sally Jones being hospitalized.”
A numerical representation associated with a range of risk values would be considered an absolute value because it is a number indicating the patient’s absolute risk. This absolute number can then be converted into a relative qualitative value (e.g., high, medium, or low), but the number generated is an absolute value.
However, Cox does not teach
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Fischer teaches
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Par. [0085], “The processing logic, at decision block 1012, determines if a percent change exceeds a threshold. The percent change refers to a combination of the daily or current value compared to the personal best value. The threshold, and the percent change depend on the patient and are customizable depending on whether the patient is a low, medium, or high risk patient. For example, a low risk patient may have an acceptable percent change in the range of about 20-30% while a high risk patient should be notified of a percent change of only 5%.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel and Gardner the ability to set the predetermined threshold as a percent change of the risk score value, as taught by Fischer, because it is a simple substitution of two known prior art elements (the generically described predetermined threshold from par. [0026] of Gardner and the percent change described in Fischer) substituted according to known methods (use the percent change threshold as the predetermined threshold in the system of Cox and Gardner when measuring the change between the previous risk score and the current risk score) to achieve predictable results (a system that will alert based on trends in a calculated risk score, indicated by the current value deviating from the previous value by more than a predetermined percentage of the previous value), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel and Gardner, in further view of Rao (US PG Pub. 2006/0265253).

Claim 9
	Regarding claim 9, the combination of Cox and Gardner teaches all the limitations of claim 1. Cox further teaches
Initiating the steps of the risk assessment based on a plurality of trigger events, including the addition of any new information in the patient’s record
Par. [0253], “Returning to FIG. 16, the operation of the risk assessment system 1600 may be initiated in response to a user request to perform risk assessment, a patient receiving a new diagnosis or reporting a new medical malady, symptoms, or the like, which are recorded in the patient registry 1434, such as a result of a medical care provider entering the information, a lab result being returned, or the like. In some illustrative embodiments, the trigger condition may be the PCPCM system 1410 performing its operations to generate/modify a personalized patient care plan of a patient, the communication workflow engine 1420 determining that a patient is not communicating, an assessor system 430 determining that the patient is not complying with their personalized patient care plan, or the like. Any trigger condition suitable to the particular implementation may be used to initiate the operation of the risk assessment system.”
However, Cox does not teach
Performing the receiving when the patient has an intervention procedure scheduled
Rao teaches
Performing the receiving when the patient has an intervention procedure scheduled
Par. [0009], “In a first aspect, a scheduled appointment is identified by a processor. In response, the patient record is mined to identify any possible lack of adherence. If there is a lack of adherence, notice is provided so that the lack of adherence may be addressed at the appointment.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel and Gardner the ability to receive data required to generate a risk assessment when the patient has an intervention procedure scheduled, as taught by Rao, because it allows the health care provider to understand risks associated with the patient so they may be addressed by the procedure (see Rao, par. [0009]).

Claim 17
	Claim 17 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 9. Please refer to the rejections of claims 12 and 9.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel and Gardner, in further view of Maneri (US PG Pub. 2014/0303988).

Claim 10
	Regarding claim 10, the combination of Cox and Gardner teaches all the limitations of claim 1. However, Cox does not teach
Detecting at least one outstanding order for the patient
Wherein the at least one outstanding order may affect the risk score
Further indicating on the display that the risk score may change
Maneri teaches
Detecting at least one outstanding order for the patient
Par. [0085], “Referring to FIG. 17, the unfilled medications determination module 285 may determine an unfilled medications component, for example, related to prescriptions that have not been filled to date, for determining the diabetes risk score.”
Wherein the at least one outstanding order may affect the risk score
Par. [0085], “For example, when the patient has an outstanding medication (e.g., an unfilled prescription), the diabetes risk score may increase significantly the day after their fill window. Patients may be given until their fill window to complete the fulfillment of their prescriptions, or otherwise, the diabetes risk score will be increased.”
Further indicating on the display that the risk score may change
Par. [0052], “A decision support module 109 may provide for the configuration of individual healthcare programs, for example, such that the healthcare programs react to events in the data with alerts. A common data modeling module 110 may model common data related, for example, to a healthcare plan and a healthcare team. An event management module 111 may process events (e.g., health events) related, for example, to patient vitals, medications, appointments, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel and Gardner the ability to detect outstanding orders that may affect the patient’s risk score and generate alerts based on the see Maneri, par. [0085]) and the alerts keep the patient and the providers up to date regarding the health information of the patient (see Maneri, par. [0047], [0052]).

Claim 18
	Claim 18 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 12 and 10.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox, Fogel and Gardner, in further view of Qureshi (US PG Pub. 2015/0019259).

Claim 11
	Regarding claim 11, the combination of Cox and Gardner teaches all the limitations of claim 1. Cox further teaches
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data
Par. [0174]-[0179] describes the system’s ability to recognize differences in data values over multiple measurements of a parameter and determine a proper value for the parameter.
However, Cox does not teach
Provide a further alert on the display of the conflict
Qureshi teaches
Provide a further alert on the display of the conflict
Par. [0033], “Conflicts in the received data can be identified, for example, if blood pressure readings for the subject differ between outpatient, inpatient, and home readings. If a conflict in the received data exists, the system can create an alert for the care coordinator to resolve. Trends in the data can be determined, for example, baseline blood pressure, rate of increase of weight in past year, and change in cholesterol levels in past year.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cox, Fogel and Gardner the ability to provide alerts based on the presence of conflicting data, as taught by Qureshi, because it allows users of the system to resolve differences in data in the monitored patients (Qureshi, par. [0033]).

Claim 19
	Claim 19 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 11. Please refer to the rejections of claims 12 and 11.

Response to Arguments
101 Rejections
Applicant's arguments filed March 30, 2021, have been fully considered but they are not persuasive. 

The arguments against the 101 rejections are based on the assertion that the specification provides sufficient support for a technological improvement. 
In the Final Rejection, the Examiner does not concede that there is a technological improvement present in the claimed invention. Rather, the Examiner conceded that "the 
In the present application, the specification asserts that the claims provide a technological solution because prior art systems had "no mechanism to notify the user when the risk score changes due to an updated parameter value". The improvement described would not be the updating of the score. The improvement described would be the ability to notify the user based on the updating of the score. The specification does not provide "sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement" (MPEP 2106.05(a)) because the only descriptions of notifying the user are functional descriptions of notifying a user (par. [0003], [0040]) or transmitting an alert to a user (par. [0010], without any technical details or notifying the user through a generically described use of conventional methods of notification (par. [0035], "The alert may be transmitted to the physician via text, email, page, application (app) notification, etc."; see also par. [0044], which restates the methods recited in par. [0035]). 
These descriptions of the mechanism to notify the user lack the sufficient details that would be required to support any assertion that the current invention provides an improvement over prior systems.

For at least the foregoing reasons, the 101 rejections will be sustained.

103 Rejections
Applicant's arguments filed March 30, 2021, have been fully considered but they are not persuasive. 
With respect to the arguments that Cox does not teach “the medical data including a parameter value” and “calculating a risk score based on an updated parameter value”, the arguments in support of this assertion are not persuasive.
The previously cited language in Cox referred to extracting features “evaluating patient information stored in the patient registry 1434 in order to extract features from the patient information used to perform the various operations of the risk assessment system 1600”, and further specified that the “features may comprise instances of medical conditions/events present in the patient information as well as instances of patient information indicating risk factors and their values.” Although that passage does not explicitly recite the use of parameter values, Cox describes in other passages the use of risk factors that include patient physiological measurements and basing the presence of the risk factors on the values of the patient’s parameter values for the vital statistics (Par. [0234]-[0235]). 
Cox also describes the ability to perform the risk calculations based on “patients particular blood pressure reading at their latest doctor visit as recorded in the patient information” and comparing this to a risk score calculated for older patient information (Par. [0235]). Calculating a new score based on the most recent patient information and comparing it 
These portions of Cox have been added to citations in the rejection to address the newly added claim limitations.
For at least the foregoing reasons, the 103 rejections will be sustained.

Applicant’s remaining arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686